DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on June 22, 2022 is acknowledged. Currently Claims 1-20 are pending. Claims  1, 10 and 19 has been amended.

	Applicant's arguments with respect independent claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 10 and 19 results in a different scope than that of the originally presented Claims 1, 10 and 19 respectively.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto US2011/0002547 in view of Tiyyagura et al. US2021/0240976 hereinafter referred to as Tiyyagura and Skinner et al. US2020/0042837 hereinafter referred to as Skinner.

As per Claim 1, Enomoto teaches a method for extracting information from a table in a document, the method being implemented by at least one processor, the method comprising:
receiving, by the at least one processor, a document that includes information that is arranged in a table; (Enomoto, Paragraph [0028], “Reference numeral 200 represents an input image input from the scanner 101. Reference numeral 210 represents an electronic document generation portion for generating an electronic document from the input image 200” Paragraph [0030], “Reference numeral 211 represents a region discrimination portion that analyzes a document image which has been input and that extracts regions such as for characters, tables and natural images. Reference numeral 212 represents a table structure analysis portion that analyzes a table structure and a ruled line on the table region extracted from the region discrimination portion 211, and that creates table structure information”)
determining, by the at least one processor, a first set of line coordinates that relates to a plurality of lines of the document; (Enomoto, Paragraph [0045], “ FIG. 7 is a diagram showing, in a table, an example of the information extracted by the table structure analysis portion 212. A cell of 1-1 represents a cell in the first row and the first column from the upper left corner. It is shown that, in a circumscribed rectangle of this cell, the upper left coordinates are (100, 200) (upper left origin, unit pixel), the size is (200, 70) (width, height, unit pixel)”)
determining, by the at least one processor, a second set of word coordinates that relates to a plurality of words included in the document; (Enomoto, Paragraph [0052], “ FIG. 8 is a diagram showing, in a table, an example of the results of the processing performed by the region discrimination portion 211 and the character recognition portion 213 in the example of FIG. 6. In this example, character strings "ApplicationForm", "ID", "1234567", "name" and "Maruko Taro" are extracted from regions 602, 603, 604, 605 and 606, respectively, as the recognition results of the character recognition portion.”)
 extracting, by the at least one processor, a list of lines from among the plurality of lines based on the first set of coordinates; reconstructing, by the at least one processor, a plurality of rows of the table based on the extracted list of lines and the determined second set of coordinates; (Enomoto, Paragraph [0041], “As an example of the input image 200, an example of processing in which the workbook document generation portion 210 converts an image 600 shown in FIG. 6 into the workbook document 220 of its own format will be described below.”)
 reconstructing, by the at least one processor, a plurality of columns of the table based on the reconstructed plurality of rows and the determined third set of coordinates; and outputting, by the at least one processor, a reconstruction of the table based on the reconstructed plurality of rows and the reconstructed plurality of columns. (Enomoto, Paragraph [0066]-[0067], “Based on the table structure information created by the table structure analysis portion 212, the characters recognized by the character recognition portion 213 and the ruled line information of the table created by the table line generation portion 215, the workbook document conversion portion 216 performs conversion into an electronic document in the workbook document format. An electronic document 1000 of FIG. 10 is an example of the workbook document 220 generated according to the specification of an imaginary XML format made for describing the present example.”)
Enomoto does not explicitly teach determining, by the at least one processor, a third set of character coordinates that relates to a plurality of characters included in the document; 
Tiyyagura teaches determining, by the at least one processor, a third set of character coordinates that relates to a plurality of characters included in the document; (Tiyyagura, Paragraph [0019], “The OCR 126 (or an OCR program external to the table identification and extraction system 100) can detect and localize coordinates of a set of character bounding boxes. Each character bounding box from the set of character bounding boxes can contain, for example, an alphanumeric character from the set of alphanumeric characters from the first electronic document. In some implementations, the coordinates of each character bounding box includes a horizontal position (an x-axis value) and/or a vertical position (a y-axis value) of each corner of the four corners of the character bounding box. In other implementations, the coordinates of each character bounding box can include (1) a horizontal position (an x-axis value) and/or a vertical position (a y-axis value) of the center of each character bounding box and (2) the size (height and/or width) of each character bounding box.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tiyyagura into Enomoto because by utilizing bounding boxes on the characters along with the bounding boxes of the words as seen in Enomoto will increase the accuracy in the OCR and the reconstruction of the table by accurately determining the elements of the original document. 
Enomoto in view of Tiyyagura does not explicitly teach bounding box being associated with at least four coordinate values within the set of line coordinates; 
Skinner teaches bounding box being associated with at least four coordinate values within the set of line coordinates; (Skinner, Paragraph [0050], “In some embodiments, OCR records may indicate a bounding box of text specified with pixel coordinates of a bounding box in the image and a text encoded representation of the depicted text, like a string appearing in that bounding box, e.g., indicating the text “hello world” appears in bounding box “1, 1; 1, 50; 200; 1; 200, 50”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Skinner into Enomoto in view Tiyyagura because by expressing the bounding boxes by the four coordinates instead of by one coordinate value with height and width values will provide the same information about the dimensions of the bounding box and the information of the bounding box will be used for further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 6, Enomoto in view Tiyyagura and Skinner teaches the method of claim 1, wherein the reconstructing of the plurality of columns of the table comprises: determining a maximum width of characters included in the plurality of characters; determining, for each respective row within the reconstructed plurality of rows and based on the determined maximum width of characters, whether each respective pair of consecutive words belong in a same column; and using the determined maximum character width and the calculated determination for each respective pair of consecutive words to reconstruct the plurality of columns.  (Tiyyagura, Paragraph [0019], [0021]-[0022] and Enomoto, Paragraph [0066]-[0067])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 7, Enomoto in view Tiyyagura and Skinner teaches the method of claim 1, wherein the document has a first file format, and the outputted reconstruction of the table has a second file format that is different from the first file format. (Enomoto, Paragraph [0028], “Reference numeral 200 represents an input image input from the scanner 101. Reference numeral 210 represents an electronic document generation portion for generating an electronic document from the input image 200. A workbook document 220 is an electronic document generated by the electronic document generation portion 200. A predetermined format specification is defined for the workbook document 220. An example of the format specification will be described later. Note that a format of a workbook document in the embodiment is one of a spreadsheet available in a spreadsheet software (e.g., Microsoft Office Excel), but not limited to this.” Examiner notes that format for image is different than one of a spreadsheet)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Enomoto in view Tiyyagura and Skinner teaches the method of claim 7. wherein the first file format includes at least one from among a Portable Digital Format (PDF) format, an image file format, and a word processing software format. (Enomoto, Paragraph [0028], “Reference numeral 200 represents an input image input from the scanner 101”)
The rationale applied to the rejection of claim 7 has been incorporated herein. 

As per Claim 9, Enomoto in view Tiyyagura and Skinner teaches the method of claim 7, wherein the second file format includes at least one from among a Hypertext Markup Language (H TML) format, an Extensible Markup Language (XML) format, an Extensible Hypertext Markup Language (XHTML) format, a JavaScript Object Notation (JSON) format, a Dataframe format, a File Object format, a Byte Stream format, and a spreadsheet software format that facilitates performance of arithmetic operations with respect to at least a portion of the information included in the table.  (Enomoto, Paragraph [0028], “Reference numeral 200 represents an input image input from the scanner 101. Reference numeral 210 represents an electronic document generation portion for generating an electronic document from the input image 200. A workbook document 220 is an electronic document generated by the electronic document generation portion 200. A predetermined format specification is defined for the workbook document 220. An example of the format specification will be described later. Note that a format of a workbook document in the embodiment is one of a spreadsheet available in a spreadsheet software (e.g., Microsoft Office Excel), but not limited to this.” Examiner notes that format for image is different than one of a spreadsheet)
The rationale applied to the rejection of claim 7 has been incorporated herein. 

As per Claim 10, Claim 10 claims a computing apparatus performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 16, Claim 16 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 17, Claim 17 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 18, Claim 18 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

As per Claim 19, Claim 19 claims a non-transitory computer readable storage medium storing instructions performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto US2011/0002547 in view of Tiyyagura et al. US2021/0240976 hereinafter referred to as Tiyyagura and Skinner et al. US2020/0042837 hereinafter referred to as Skinner as applied to Claims 1, 10 and 19 respectively and further in view of Patel et al. US2021/0201018 hereinafter referred to as Patel.

As per Claim 2, Enomoto in view Tiyyagura and Skinner teaches the method of claim 1, 
Enomoto in view Tiyyagura and Skinner does not explicitly teach wherein each of the first set of coordinates, the second set of coordinates, and the third set of coordinates is expressible in an hOCR format that is based on an open standard for representation of scanned information that is obtainable by using an optical character recognition (OCR) technique.  
Patel teaches wherein each of the first set of coordinates, the second set of coordinates, and the third set of coordinates is expressible in an hOCR format that is based on an open standard for representation of scanned information that is obtainable by using an optical character recognition (OCR) technique.  (Patel, Paragraph [0032], “In an alternate embodiment, the bounding boxes may be generated by utilizing an HOCR technique that formats OCR output of a page and provides location of every word which is treated as a section. HOCR may be utilized for labels which have single word values such as invoice number, invoice date, and so on. In an embodiment, the bounding boxes may be generated by geometric image dissector 308 (FIG. 3A)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Patel into Enomoto in view Tiyyagura and Skinner because by utilizing a standard such as hOCR to be used with the OCR techniques of into Enomoto in view Tiyyagura will provide the means to store the information gathered and determined by Enomoto in view of Tiyyagura for future use.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 2.

As per Claim 11, Claim 11 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 20, Claim 20 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto US2011/0002547 in view of Tiyyagura et al. US2021/0240976 hereinafter referred to as Tiyyagura, Skinner et al. US2020/0042837 hereinafter referred to as Skinner and Patel et al. US2021/0201018 hereinafter referred to as Patel as applied to Claims 2 and 11 respectively and further in view of Petrou et al. US2012/0134590 hereinafter referred to as Petrou.

As per Claim 3,  Enomoto in view Tiyyagura, Skinner and Patel teaches the method of claim 2, further comprising: determining, by the at least one processor, information that relates to text that is present in the document: determining, by the at least one processor, information that relates to a bounding box with respect to each of the first set of coordinates, the second set of coordinates, and the third set of coordinates; and (Tiyyagura, Paragraph [0019] and Enomoto, Paragraph [0066]-[0067])
Enomoto in view Tiyyagura, Skinner and Patel does not explicitly teach determining, by the at least one processor, at least one confidence score that relates to a quality of character recognition with respect to the plurality of characters included in the document.  
Petrou teaches determining, by the at least one processor, at least one confidence score that relates to a quality of character recognition with respect to the plurality of characters included in the document.  (Petrou, Paragraph [0192], “The OCR'ed text is then scored by the text evaluation engine 1710. The text evaluation engine 1710 generates a quality score for each character that is partially based on the quality scores of its neighboring characters. The text evaluation engine 1710 then generates quality scores for text segments. The text segment(s) receiving a high quality score (over a set threshold) are sent to the document generation module 1730”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Petrou into Enomoto in view Tiyyagura, Skinner and Patel because by utilizing a quality score for the OCR results of Enomoto will allow for determining of text data to be stored for future processing or discarded due to low quality.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 3.

As per Claim 4,  Enomoto in view Tiyyagura, Skinner, Patel and Petrou teaches the method of claim 3, wherein the extracting of the list of lines includes extracting metadata that relates to a respective position with respect to the bounding box for each line from among the list of lines.  (Patel, Paragraph [0086] and Enomoto, Paragraph [0066]-[0067])
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 12, Claim 12 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 13, Claim 13 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto US2011/0002547 in view of Tiyyagura et al. US2021/0240976 hereinafter referred to as Tiyyagura and Skinner et al. US2020/0042837 hereinafter referred to as Skinner as applied to Claims 1 and 10 respectively and further in view of Arroyo et al. US2021/0406533 hereinafter referred to as Arroyo.

As per Claim 5, Enomoto in view of Tiyyagura and Skinner teaches the method of claim 1, wherein the reconstructing of the plurality of rows of the table comprises: calculating a minimum space between any two consecutive lines in the document;  (Tiyyagura, Paragraph [0021]-[0022] and Enomoto, Paragraph [0066]-[0067])
using the calculated minimum space between lines and the calculated respective line coordinate for each respective word to reconstruct the plurality of rows.  (Tiyyagura, Paragraph [0021]-[0022] and Enomoto, Paragraph [0066]-[0067])
	Enomoto in view of Tiyyagura and Skinner does not explicitly teachP61499 - Substitute Specification (Clean) calculating, for each respective word included in the plurality of words, a respective line coordinate that corresponds to a midpoint of the respective word; and 
	Arroyo teaches calculating, for each respective word included in the plurality of words, a respective line coordinate that corresponds to a midpoint of the respective word; and (Arroyo, Paragraph [0037] and [0062])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Arroyo into Enomoto in view of Tiyyagura and Skinner because by utilizing centroids of words will assist in determining the location of the words and assist in the reconstruction of the table of Enomoto. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.

As per Claim 14, Claim 14 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666